Citation Nr: 1026537	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), on a direct basis 
and as secondary to service-connected total anacusis of the right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from December 1975 to December 
1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In January 2008, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In the Board's prior remand, it was noted that the Veteran had 
been afforded a VA examination in February 2004.  After examining 
the Veteran, the examiner stated that he believed some of the 
Veteran's depression is secondary to his hearing impairment, but 
that there were numerous other factors that contribute to his 
depression.  He concluded that he did not know how to assign a 
percentage that is attributable specifically to the hearing 
impairment.

The Board indicated that the February 2004 examination report was 
inadequate in many respects.  First, the examiner did not review 
the claims file, so he had no access to the Veteran's service 
medical records, the treatment records and testing with respect 
to the Veteran's service-connected total anacusis of the right 
ear disability, or the records of extensive psychiatric treatment 
since service.  Second, the examiner provided no opinion as to 
whether any mental disorder had its onset during active military 
service or within one year following discharge.  Third, while the 
examiner believed that the depression was secondary to the 
hearing impairment, he provided no reasoning so as to make clear 
whether he meant that the hearing impairment caused the mental 
disorder or instead, makes the mental disorder worse than it 
would otherwise be in the natural progression of that disorder.  
Accordingly, the Board requested that the Veteran be afforded 
another VA examination to determine the Veteran's currently 
diagnosed mental disorder(s) and the relationship between the 
Veteran's service-connected hearing impairment disability and his 
diagnosed mental disorder(s).  Specifically, the VA examiner was 
requested to identify all current diagnoses of mental disorders 
and provide an opinion as to whether any such disorder was 
related to the Veteran's service or was caused or aggravated by 
his service-connected total anacusis of the right ear.  

The Veteran was afforded the requested VA examination in April 
2009.  The examiner diagnosed major depressive disorder, in 
partial remission, and rule out PTSD.  With regard to major 
depressive disorder, the examiner stated that he could not be 
sure if it was related to military service.  There was no mention 
of the Veteran's service-connected hearing loss.  With regard to 
PTSD, the examiner noted that the claim for PTSD had not been 
developed and stressors had not been verified.  

With regard to major depressive disorder, further action is 
necessary in this case, in accordance with the previous Board 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).  As noted, 
although the examiner was unable to provide a medical opinion on 
direct service connection, he also did not address the secondary 
service connection claim at all.  

With regard to PTSD, during the pendency of the Veteran's case, 
the United States Court of Appeals for Veterans Claims (Court) 
recently held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  It is reasonable to conclude that 
the reverse is also true and that the current claim encompasses a 
claim of service connection for PTSD, particularly in light of 
the recent VA examination.  The Veteran's representative has 
requested that the PTSD claim be addressed.  

As such, the Board has recharacterized the Veteran's claim on 
appeal to more accurately reflect the Court's holding in Clemons.  
In addition, the Board finds that the AMC/RO should develop the 
PTSD claim by sending the appropriate duty to notify and assist 
letter.  The Veteran should be provided an opportunity to provide 
specific dates, names, and locations relative to any claimed 
stressors, which should be identified in detail as only general 
statements were made at the time of the April 2009 VA 
examination.  Thereafter, an attempt to verify the Veteran's 
claimed stressors through the appropriate channels should be 
made.  

The Veteran should also be scheduled for a VA psychiatric 
examination for the purpose of determining the etiology of any 
psychiatric disability diagnosed.  The prior questions previously 
posed by the Board in the January 2008 Remand should be 
addressed.  In addition, if the examiner determines that the 
Veteran currently has PTSD, the examiner should specifically 
identify the stressor which is responsible for the PTSD.  

Finally, the Veteran's service personnel records and any recent 
VA treatment records should be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain a copy of the 
Veteran's complete service personnel records.

2.  Make arrangements to obtain a copy of the 
Veteran's complete treatment records for any 
psychiatric disorders from the VA treatment 
facilities in Montgomery and Tuskegee, dated 
from May 2009 forward.

3.  Inform the Veteran about the information and 
evidence not of record that is necessary to 
substantiate the claim for service connection 
for PTSD; the information and evidence that VA 
will seek to provide; and the information and 
evidence he is expected to provide.  

4.  The Veteran should be provided an 
opportunity to provide specific dates, names, 
and locations relative to any claimed stressors.  
An attempt should be made to verify the 
Veteran's claimed stressors through the 
appropriate channels, to include the U.S. Army 
and Joint Services Records Research Center 
(JSRRC).  JSRRC should be provided with all 
pertinent information, to include copies of 
personnel records, units of assignment, and 
stressor statement(s).  If any alleged stressor 
cannot be verified, that should be stated.

5.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the examination 
report.  Any indicated studies should be 
performed.

The examiner must provide opinions on the 
following matters:

(a) Identify all current mental disorders 
found to be present.  The examiner must 
express an opinion as to whether the 
Veteran meets the criteria for PTSD 
contained in DSM-IV, and if he meets such 
criteria, whether PTSD can be related to 
the stressors reported by the Veteran as 
having occurred during active service.

(b) For any other diagnosis, to include 
major depressive disorder, provide an 
opinion as to whether it is as least likely 
as not (that is, a 50 percent probability 
or greater) that it had its clinical onset 
during the Veteran's active military 
service from December 1975 to December 1979 
or within one year thereafter, or it is 
related to any in-service disease, event, 
or injury.

(c) For each diagnosed mental disorder to 
include major depressive disorder and PTSD 
(if diagnosed) that did not have its onset 
during the Veteran's active military 
service, provide an opinion as to whether 
it is at least as likely as not (that is, a 
50 percent probability or greater) that the 
Veteran's service-connected total anacusis 
of the right ear: (i) caused the diagnosed 
mental disorder; (ii) makes the diagnosed 
mental disorder worse than it would 
otherwise be in the natural progress of 
that mental disorder; or (iii) is not 
related to the diagnosed mental disorder.

(d) For each diagnosed mental disorder made 
worse by the total anacusis of the right 
ear, describe the nature of, and the level 
of disability of, that diagnosed mental 
disorder before the right ear disability 
began making it worse.  If that is not 
possible, describe: (i) the level of 
disability of each such diagnosed mental 
disorder at the earliest point of time it 
is possible to describe its level, (ii) 
what the level currently would be due to 
the natural progression of the mental 
disorder, and (iii) the current level of 
mental disorder as a result of the 
aggravation by the service-connected total 
anacusis of the right ear.

(e) For each matter, if it is not possible 
to give an opinion, state that and provide 
the rationale for why it is not possible.

(f) To the extent the examiner's diagnoses 
or opinions are contrary to others 
contained in the record, the examiner 
should address how and why his or her 
opinion is different.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.

6.  Review the medical opinion obtained above to 
ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner for completion of the 
inquiry.  

7.  Finally, readjudicate the claim on appeal in 
light of all of the evidence of record.  If the 
issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


